IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


KEVIN A. BUNDY,                             : No. 29 WM 2016
                                            :
                   Petitioner               :
                                            :
                                            :
            v.                              :
                                            :
                                            :
CLEARFIELD COUNTY COURT OF                  :
COMMON PLEAS,                               :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 20th day of April, 2016, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.